                Case 2:19-bk-55093                  Doc 7               Filed 08/07/19 Entered 08/07/19 14:49:07                            Desc Main
                                                                        Document      Page 1 of 2

Fill in this information t o id entify yo u r case :

                      Kontarh               Tutu                         Kpogba
Debtor 1
                      First Name            Middle Name                     Last Name

Debtor 2
(Spouse, if filing)
                                                                                                                       70!9 AUG- 7 PH 2: 15
                      First Name            Middle Name                     Last Name

                                          SOUTHER                       OHIO
United States Bankruptcy Court for the.                   District of

Case number
(If known)




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                 12/15


  If you are an individual filing under chapter 7, you must fill out this form if:
  •      creditors have claims secured by your property, or
  •      you have leased personal property and the lease has not expired.

  You must file this form with the court within           30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.

  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).


                       List Your Creditors Who Have Secured Claims


    1.   For any creditors that you listed in Part        1   of   ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
          information below.


           Identify the creditor and the property that is collateral                      What do you intend to do with the property that    Did you claim the property
                                                                                          secures a debt?                                    as exempt on Schedule C?




                                                                                                                                            8:,
          Creditor's                                                                     USurrender the property.
          name:
                                                                                         URetain    the property and redeem it.
          Description of
          property
                                                                                        U   Retain the property and enter into a
                                                                                            Reaffirmation Agreement.
          securing debt:
                                                                                        ITRetain the property and [explain]:     _ _ __




          Creditor's
          name:
                                                                                        [0' Surrender the property.                         DNa
          Description of
                                                                                        [D Retain the property and redeem it.               O   ves

          property
                                                                                        f1J Retain the property and enter into a
                                                                                            Reaffirmation Agreement.
          securing debt:
                                                                                        flJ Retain the property and [explain]:   ____




                                                                                                                                            80
          Creditor's                                                                    fO Surrender the property.
          name:
                                                                                        10 Retain the property and redeem it.                     es
          Description of
          property
                                                                                        10 Retain the property and enter into a
          securing debt:
                                                                                            Reaffirmation Agreement.

                                                                                        rEf Retain the property and [explain]:   ____




                                                                                                                                            80
          Creditor's                                                                    [D Surrender the property.
          name:
                                                                                        10 Retain the property and redeem it.                     es
          Description of
          property
                                                                                        10 Retain the property and enter into a
                                                                                            Reaffirmation Agreement.
          securing debt:
                                                                                        10 Retain the property and [explain]:    ____




 Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                             page 1
             Case 2:19-bk-55093                        Doc 7          Filed 08/07/19 Entered 08/07/19 14:49:07                                                Desc Main
                                                                      Document      Page 2 of 2
                     Kontarh Tutu                        Kpogba
 Debtor 1                                                                                                                 Case number (If known)   ������� -���-���


                     First Name          Middle Name      Last Name




                     List Your Unexpired Personal Property Leases


   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1 06G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


        Describe your unexpired personal property leases                                                                                             Will the lease be assumed?

       Lessor's name:


       Description of leased
       property:



       Lessor's name:                                                                                                                               ITNo
                                                                                                                                                    fiTves
       Description of leased
       property:



       Lessor's name:                                                                                                                               ICTNo
       Description of leased                                                                                                                        riT ves
       property:




       Lessor's name:                                                                                                                               rEf No
                                                                                                                                                    f[fYes
       Description of leased
       property:




       Lessor's name:
                                                                                                                                                    Cf"'lo
                                                                                                                                                    fiTYes
       Description of leased
       property:



       Lessor's name:                                                                                                                               rEt No
                                                                                                                                                    ro ves
       Description of leased
       property:




       Lessor's name:                                                                                                                               EJ!�o
                                                                                                                                                    lnves
       Description of leased
       property:




                     Sign Below




     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




   xr�Signature of D btor "k: .     .         .                           Signature of Debtor 2


      Date   �- ft;-:9014
             M   I    DD     I    YYYY
                                                                          Date
                                                                                 c-cM"'Mc-cl-=o=-o--cl----ccYY�Y"'Y.,-�




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                                 page 2
